

116 HR 4582 IH: To amend the Alaska Native Claims Settlement Act to provide that Alexander Creek, Alaska, is and shall be recognized as an eligible Native village under that Act, and for other purposes.
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4582IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Alaska Native Claims Settlement Act to provide that Alexander Creek, Alaska, is and
			 shall be recognized as an eligible Native village under that Act, and for
			 other purposes.
	
 1.Alexander Creek Village recognitionThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following:
			
				43.Alexander Creek Village recognition
 (a)Recognition of the Village of Alexander CreekSubject to the limitations of this section and notwithstanding section 1432(d) of the Alaska National Interest Lands Conservation Act (Public Law 96–487) and any conveyance or agreement in furtherance thereof or thereto, to the contrary, Alexander Creek, located within Township 15N, Range 7W, Seward Meridian, Alaska, is and shall be recognized as an eligible Native village under section 11(b)(3) of this Act.
 (b)DefinitionsFor the purposes of this section, the following terms apply: (1)The term agency includes—
 (A)any instrumentality of the United States; (B)any element of an agency; and
 (C)any wholly owned or mixed-owned corporation of the United States Government identified in chapter 91 of title 31, United States Code.
 (2)The term Alexander Creek means Alexander Creek, Incorporated, an Alaska Native Group corporation organized pursuant to this Act prior to the enactment of this section, but subsequent to enactment of this section means Alexander Creek, Incorporated, an Alaska Native Village corporation recognized and organized pursuant to section (a).
 (3)The term Region means Cook Inlet Region Incorporated, an Alaska Native Regional Corporation, which is the appropriate Regional Corporation for Alexander Creek under section 1613(h) of this Act.
 (c)Organization of Alexander CreekAs soon as practicable after enactment of this section, Alexander Creek shall cause to be filed— (1)any amendments to its corporate charter in the State of Alaska necessary to convert from a Native group to a Native Village corporation; and
 (2)if necessary, any amendments to its corporate charter and governing business documents that fulfill the terms of the agreement authorized under this Act.
 (d)NegotiationsNot later than 30 days after the date of the enactment of this section, the Secretary shall open negotiations with Alexander Creek and, not later than 13 months after the date of the enactment of this section, reach an agreement with Alexander Creek to fairly and equitably settle Alexander Creek’s aboriginal land claims and any other claims of Alexander Creek against the United States. An agreement under this section shall be in approximate value parity with those of other Alaska Native Village Corporations, notwithstanding Alexander Creek’s prior status as a Group Corporation. The Secretary shall effectuate such agreement under the authority in this section, other existing authorities, and in coordination with the Administrator with respect to surplus property to be transferred to Alexander Creek pursuant to such agreement. Notwithstanding paragraphs (2) and (3) of section 549(a) of title 40, United States Code, Alexander Creek is hereby considered both a State and a State agency under that section for the sole purpose of the Secretary effectuating an agreement under this section. Notwithstanding any other provision of law, Alexander Creek is hereby considered eligible to receive real property declared to be surplus under section 1303 of title 40, United States Code, for the sole purpose of the Secretary effectuating an agreement under this section.
 (e)Shareholder participationAlexander Creek shall notify each member of the Native village recognized under this section that, upon the effective date of this section, such members shall cease to receive benefits from the Region as at-large shareholders pursuant to section 7(m), and that all future resource payments from the Region shall be made to the Village Corporation pursuant to section 7(j). The Region shall not be liable under any State, Federal, or local law, or under State or Federal common law, for damages arising out of or related to the cessation of payments to such individuals under section 7(m) pursuant to this section.
 (f)ConstructionExcept as provided in this section with respect to Alexander Creek, nothing in this section shall be construed to modify or amend land conveyance entitlements or conveyance agreements between the Region and village corporations other than Alexander Creek in such region, nor between the Region and the Federal Government, nor between any such parties and the State of Alaska.
 (g)Construction regarding current Alexander Creek landNothing in this section shall be construed to reduce the land entitlement to which Alexander Creek became entitled as a Group Corporation, including the land selected by and conveyed to Alexander Creek at the time of enactment of this section..
		